DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/608,312 application filed October 25, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Csaba Henter on April 2, 2021.
The application has been amended as follows: 

Please amend claims 1-9 and 11-13 as follows:

1.	A porous monolith comprising between 20% and 70% by weight of TiO2 relative to the total weight of the monolith, between 30% and 80% by weight of a refractory oxide, which is and wherein has 

2.	The monolith as claimed in claim 1, having 

3.	The monolith as claimed in claim 1, which 

4.	The monolith as claimed in claim 1, which 

5.	The monolith as claimed in claim 1, which 

6.	The monolith as claimed in claim 1, which 

7.	The monolith as claimed in claim 1, which 

8.	The monolith as claimed in claim 1, which 2/g.

9.	The monolith as claimed in claim 1, which the group consisting of elements of the periodic table of 

11.	The monolith as claimed in claim 1, which 

12.	The monolith as claimed in claim 11, in which the content of the doping element is between 0.001% and 5% by weight relative to the total weight of the porous monolith.

13.	A process for preparing a porous monolith as claimed in claim 1, comprising the following steps:

a)	mixing a solution containing a surfactant 

b)	adding at least one silicon and/or aluminum precursor 

c)	adding at least one liquid organic compound that is immiscible with the solution obtained in step b) 

d)	leaving to mature the emulsion obtained in step c) in a wet state 

e)	washing the gel obtained in step d) 

f)	drying the gel obtained in step e) calcining 

g)	impregnating a solution comprising at least one soluble titanium precursor 

h)	optionally, leaving to mature the porous monolith obtained in step g) in a wet state; 

i)	drying and calcining the porous monolith obtained in step g) or h) 2.

Please add claim 16 as follows:

16.	The monolith as claimed in claim 1, which also comprises one or more doping elements selected from metal elements selected from the group consisting of V, Ni, Cr, Mo, Fe, Sn, Mn, Co, Re, Nb, Sb, La, Ce, Ta and Ti, or non-metal elements selected from the group consisting of C, N, S, F or P, or a mixture of said metal and non-metal elements. 

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious the porous monolith having the recited TiO2 concentration and bulk density.  The Written Opinion of the International Searching Authority dated June 19, 2018, cited Fuefuki et al (JP 2009-007219 or, alternatively,  WO 2009/004756) as relevant prior art.  The Opinion stated “[Fuefuki et al] describes a method useful for producing a porous photocatalyst body, said method involving at least the preparation of a porous silica glass substrate having interconnected pores, and a carrying out a treatment useful for forming a photocatalyst coating on the surface of the silica glass substrate. In the examples and claim 4 of [Fuefuki et al], the method is implemented with titanium oxide as a photocatalytic compound. The bulk density varies between 0.1 and 1.0 g/ml (claim 11 and example (table 1)). According to [Fuefuki et al], titanium oxide is deposited in the amount of 0.1 to 50 parts by weight per 100 parts of substrate (porous silica) ([0060]), i.e., up to 33% by weight titanium oxide in the final product….The photocatalyst content (titanium oxide) deposited is 5% by weight in the examples…The product according to claim 1 is formally novel, since [Fuefuki et al] does not describe any composition having all the features of claim 1.  The product according to claim 1 differs from example 1 of [Fuefuki et al] in that titanium oxide is present in the amount of 20 to 70% by weight in the final product, as opposed to a little less than 5% by weight in example 1 of [Fuefuki et al].”  Note that the teaching that “the bulk density varies between 0.1 and 1.0 g/ml” refers to the porous silica glass substrate [paragraph 0053], not the porous photocatalyst body, which may correspond to the porous monolith of the instant application.  However, Fuefuki et al discloses firing (or baking) a coated porous silica glass at a temperature ranging from 300 to 700o C [paragraph 0059], specifically, 450o C [paragraph 0073: “it (i.e., the coated substrate – Examiner’s insertion) is taken out from the glove box, installed in the electric furnace, [and] fired at 450°C for 1 hour”], and it is well known in the art that heat treatments within the aforementioned range, especially 450o C, increases the density of silica glass as evidenced, e.g., by Yoshimura et al (US 2016/0225963 A1) [see paragraphs 0075, 0077, 0080, 0088, & 0108; note that firing at temperatures of around 400o C yields a density of the silica glass of about 1 g/mL].  Therefore, it is not obvious that the porous photocatalyst body of Fuefuki et al possesses the recited bulk density.  Next, note that Fuefuki et al does not appear to disclose “up to 33% by weight titanium oxide in the final product,” and the Opinion does not provide a citation for the assertion.  Consequently, it appears that Fuefuki et al is preferentially directed to concentrations of TiO2 that are around 5 wt % as disclosed in the Examples (both 1 & 2 according to the invention) and discussed in the Opinion, which concentrations are lower than the recited concentrations in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
April 8, 2021